Judgment in favor of plaintiff unanimously reversed on the law, on the facts and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant Consolidated Edison Company against the plaintiff and without costs to any other party, unless plaintiff stipulates, in lieu of the award by verdict, to accept $85,000 on the cause of action for wrongful death and $25,000 on the cause of action for pain and suffering, in which event, the judgment is modified to that extent and as thus modified, affirmed, with costs as above. On the record in this case, it is evident that the jury verdict is grossly excessive in its award of damages, and that a verdict in excess of the amounts indicated is clearly not warranted. Settle order on notice. Concur—Breitel, J. P., Yalente, Stevens, Eager and Steuer, JJ.